          Case 8:17-bk-09732-CPM        Doc 11    Filed 06/27/19   Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

IN RE:
Roca Labs Inc                                    CHAPTER 7
Debtor(s)
________________________/                        CASE NO.: 8:17-bk-09732-CPM

                                 PROOF OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Order Approving Application of
Trustee to Employ Attorney [Doc. No. 10] has been sent by U.S. Mail or the Court’s CM/ECF
system on June 27, 2019 to:

Asst. U.S. Trustee, 501 E. Polk St., #1200, Tampa, FL 33602 (Via CM/ECF)

Roca Labs Inc, PO BOX 950554, LAKE MARY, FL 32795 (Via US Mail)

Glenn A Reid, Esq., THE LAW OFFICE OF GLENN A REID, P.A., 3415 WEST LAKE MARY
BOULEVARD, SUITE 950554, LAKE MARY, FL 32798 (Via CM/ECF)



                                                 __/s/ Nicole M. Cameron____________
                                                 NICOLE M. CAMERON, TRUSTEE
                                                 235 Apollo Beach Blvd., #231
                                                 Apollo Beach, FL 33572
                                                 Phone: (813) 645-8787
                                                 Fax: (866) 674-0164
                                                 Florida Bar No.: 0036860
